  Case 20-06711      Doc 15    Filed 11/10/20 Entered 11/10/20 09:34:34          Desc Main
                                 Document     Page 1 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                          )     Chapter 7
                                                )
         ENVIRONMENTAL SERVICES,                )     Case No. 20-06711
         INC.                                   )
                                                )     Honorable Jack B. Schmetterer
                     Debtor.                    )
                                                )     Hearing Date: December 1, 2020
                                                      Hearing Time: 10:00 a.m.

                          NOTICE OF MOTION AND HEARING

TO:      SEE ATTACHED SERVICE LIST

       PLEASE TAKE NOTICE that on Tuesday, December 1, 2020, at 10:00 a.m., I will
appear telephonically before the Honorable Jack B. Schmetterer, or any judge sitting his place,
and present the attached Trustee’s Motion to Sell Property of the Estate, a copy of which is
attached and served upon you.

       This motion will be presented and heard telephonically using AT&T
Teleconference. No personal appearance in court is necessary or permitted. To appear and
be heard telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-877-336-1839; Access Code: 3900709.

       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.
 Case 20-06711      Doc 15     Filed 11/10/20 Entered 11/10/20 09:34:34       Desc Main
                                 Document     Page 2 of 8



Dated: November 10, 2020                 Respectfully submitted,

                                         RONALD R. PETERSON not individually but as
                                         chapter 7 case trustee for the bankruptcy estate of
                                         ENVIRONMENTAL SERVICES, INC.


                                         By: /s/ Ronald R. Peterson
                                             Ronald R. Peterson


Ronald R. Peterson (2188473)
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
Telephone 312-840-7812
Facsimile: 312-840-7895
RPeterson@jenner.com




                                            2
 Case 20-06711      Doc 15    Filed 11/10/20 Entered 11/10/20 09:34:34        Desc Main
                                Document     Page 3 of 8



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 10, 2020, Ronald R. Peterson caused
a copy of the Trustee’s Motion To Sell Property of the Estate and the related Notice of
Motion and Hearing to be served upon the attached Service List by the Court’s ECF filing
system or by first class U.S. mail, postage prepaid, as indicated.




                                                          /s/ Ronald R. Peterson
                                                             Ronald R. Peterson
 Case 20-06711      Doc 15    Filed 11/10/20 Entered 11/10/20 09:34:34        Desc Main
                                Document     Page 4 of 8



                                    SERVICE LIST
                                      (20-06711)



By ECF Notification:

      Scott E Jensen sjensen@mjwchicago.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      David P Lloyd courtdocs@davidlloydlaw.com
      Ronald R Peterson rpeterson@jenner.com,
       rpeterson@ecf.axosfs.com;docketing@jenner.com
      Joel A Schechter joel@jasbklaw.com, joelschechter1953@gmail.com


By U.S. Mail:

Blue Mountain Holdings, LLC                   Blue Mountain Holdings, LLC, assignee of
c/o Scott E. Jensen                           NWE
101 N. Wacker Dr., Ste. 609                   c/o Scott E. Jensen
Chicago, IL 60606-1783                        Murray, Jensen & Wilson, Ltd.
                                              101 N. Wacker Dr., Suite 609
                                              Chicago, IL 60606-1783

The Cadle Company                             Cove Remediation
100 North Center Street                       5316 W. 124th St.
Newton Falls, OH 44444                        Alsip, IL 60803-3205

EHC Industries, Inc.                          Environmental Services, Inc.
Joel A. Schechter                             PO Box 688
53 West Jackson Blvd., Suite 1522             La Grange, IL 60525-0688
Chicago IL 60604-3761

Erofins TestAmerican                          Esposito & Staubus
PO Box 204283                                 7055 Veternas Pkwy, Unit B
Dallas, TX 75320-4283                         Willowbrook, IL 60527-5641

Innerspace Environmental                      Internal Revenue Service
42 W 612 Still Meadows Lane                   Centralized Insolvency Operations
Elburn, IL 60119-9509                         P.O. Box 7346
                                              Philadelphia, PA 19101-7346

Johnson Flooring                              Karan Payne
9690 W. 55th St.                              8107 44th St.
La Grange, IL 60525-3627                      Lyons, IL 60534-1106



                                          2
  Case 20-06711      Doc 15     Filed 11/10/20 Entered 11/10/20 09:34:34         Desc Main
                                  Document     Page 5 of 8



Karen Graham                                    NWE8, LLC
5530 Willow Springs Rd.                         c/o Murray, Jensen & Wilson, Ltd.
La Grange Highlands, IL 60525-3474              101 N. Wacker Dr., Ste. 609
                                                Chicago, IL 60606-1783

SBA - U.S. Dept. of the Treasury                The Cadle Company
c/o Pioneer Credit Recovery, Inc.               c/o Markoff Law, LLC
26 Edward St.                                   29 N. Wacker Dr., #1010
Arcade, NY 14009-1012                           Chicago, IL 60606-3203

US Bank                                         David P Lloyd
PO Box 5229                                     David P. Lloyd, Ltd.
Cincinnati, OH 45201-5229                       615B S. LaGrange Rd.
                                                LaGrange, IL 60525-6864

Patrick S. Layng                                Karen Graham
Office of the U.S. Trustee, Region 11           c/o ESI Chicago, Inc.
219 S. Dearborn St., Room 873                   PO Box 303
Chicago, IL 60604-2027                          La Grange, IL 60525-0303

Kathleen Wahl                                   Kinsale Contracting
1006 N. Westgage Rd.                            648 Blackhawk Dr.
Mount Prospect, IL 60056-1449                   Westmont, IL 60559

U.S. Bank - Visa                                U.S. Bank National Association
PO Box 790408                                   Bankruptcy Department
Saint Louis, MO 63179-0408                      PO Box 108
                                                Saint Louis MO 63166-0108




                                            3
  Case 20-06711          Doc 15     Filed 11/10/20 Entered 11/10/20 09:34:34          Desc Main
                                      Document     Page 6 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                              )     Chapter 7
                                                    )
         ENVIRONMENTAL SERVICES.,                   )     Case No. 20-06711
         INC.                                       )
                                                    )     Honorable Jack B. Schmetterer
                          Debtor.                   )
                                                    )     Hearing Date: December 1, 2020
                                                          Hearing Time: 10:00 a.m.

               TRUSTEE’S MOTION TO SELL PROPERTY OF THE ESTATE

         Ronald R. Peterson (the “Trustee”), not individually but as chapter 7 trustee for the estate

of Environmental Services, Inc. (the “Debtor”), respectfully requests that this Court enter an

order, pursuant to 11 U.S.C. § 363, authorizing the Trustee to sell certain property in which the

Debtor’s estate (the “Estate”) has an ownership interest, and states:

         1.     On March 10, 2020 (the “Petition Date”), the Debtor filed a petition for relief

under chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532. Thereafter, the United States

Trustee for the Northern District of Illinois appointed Ronald R. Peterson as the permanent

chapter 7 case trustee.

         2.     The assets of the Estate include an ownership interest in certain vehicles, namely

a 2012 Jeep Wrangler and a 2013 Ford Focus, both of which are in fair condition (the

“Property”).

         3.     The Estate owns a half interest in the 2012 Jeep Wrangler and the Debtor’s

principal, Nicholas Malone, owns the remaining half interest. The Estate owns the 2013 Ford

Focus in its entirety.

         4.     The Debtor’s schedules value the 2012 Jeep Wrangler at $6,125.00 and the 2013

Ford Focus at $2,960.00. (Dkt. 1, Sch. A §§ 47.1, 47.2.)
  Case 20-06711        Doc 15     Filed 11/10/20 Entered 11/10/20 09:34:34              Desc Main
                                    Document     Page 7 of 8



        3.      Malone has offered to pay $5,562.00 in cash for the Estate’s interests in the

Property (the “Offer”). The Offer includes $3,062.00 for the Estate’s half interest in the 2012

Jeep Wrangler and $2,500.00 for the Estate’s full interest in the 2013 Ford Focus.

        4.      The Trustee does not believe there is any market for the Property other than

Malone. Further, the value of the Offer is consistent with the value that Kelly Blue Book ascribes

to the Property, which consists of two highly used vehicles that are nearly a decade old, are in

only fair condition, and require certain repairs. Consequently, selling the Estate’s interest in the

Property for $5,562.00 pursuant to the Offer is in the Estate’s best interest as it will bring funds

to the Estate for interests that realistically cannot be sold elsewhere for a higher price.

        5.      Accordingly, the Trustee requests permission for the Trustee to accept the Offer

and sell the Estate’s interests in the Property to Malone free of all interests, liens, claims, or

encumbrances, with such liens, claims, and encumbrances, if any, to attach to the proceeds of the

sale.

        6.      The Trustee also requests a finding that the Trustee and Malone have acted in

good faith pursuant to section 363(m) of the Bankruptcy Code in negotiating the transaction, and

will be acting in good faith in closing the transaction after the entry of this Order. The Trustee

and Malone have negotiated the transaction at arms-length and in good faith. The Trustee further

requests a finding that this Court’s Order approving the sale is not subject to the stay set forth in

Bankruptcy Rule 6004(h).

        WHEREFORE, the Trustee respectfully requests that this Court enter an Order

substantially in the form attached hereto, granting the relief requested herein and such further

relief as is just and proper.




                                                   2
 Case 20-06711      Doc 15     Filed 11/10/20 Entered 11/10/20 09:34:34       Desc Main
                                 Document     Page 8 of 8



Dated: November 10, 2020                 Respectfully submitted,

                                         RONALD R. PETERSON not individually but as
                                         chapter 7 case trustee for the bankruptcy estate of
                                         ENVIRONMENTAL SERVICES, INC.


                                         By: /s/ Ronald R. Peterson
                                             Ronald R. Peterson


Ronald R. Peterson (2188473)
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
Telephone 312-840-7812
Facsimile: 312-840-7895
RPeterson@jenner.com




                                            3
